                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA


CAROLYN PARRISH and                                    )
RONALD PARRISH,                                        )
                                                       )
               Plaintiffs,                             )
                                                       )
v.                                                     )    No. 1:19-CV-20
                                                       )
BETTY FREEMAN and                                      )
VIRGIL FREEMAN,                                        )
                                                       )
               Defendants.                             )



                                            ORDER

       This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge dated March 20, 2019, [Doc. 7]. In that Report and Recommendation, the

Magistrate Judge recommends that plaintiffs’ motions to proceed in forma pauperis, [Doc. 1], be

denied, and that plaintiffs’ complaint be dismissed without prejudice for failure to timely submit

completed and signed in forma pauperis application paperwork. [Doc. 7 at 1]. Neither party has

filed objections to the recommendation in the time allowed. See Fed. R. Civ. P. 72.

       After consideration of the record as a whole and after careful consideration of the Report

and Recommendation of the United States Magistrate Judge, and for the reasons set out in that

Report and Recommendation which are incorporated by reference herein, it is hereby ORDERED

that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 7], and that the

plaintiffs’ complaint be dismissed without prejudice

       So ordered.

       ENTER:
         s/J. RONNIE GREER
UNITED STATES DISTRICT JUDGE
